Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 04/15/2022 has been entered. Claims 1, 11, and 12 have been amended. Clam 2 has been cancelled. Claims 15-17 have been added. Claims 1 and 3-17 remain pending in the application. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
4.	Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as unpatentable over Mackey (US 20180357462 A1) in view of Bhat (US 20170337413 A1).
Regarding claim 1, Mackey (e.g., Figs. 4, 7-8, and 12) discloses a photosensitive device, comprising: 
a display panel (e.g., Figs. 4, 7-8, and 12; OLED display panel) comprising: 
a first substrate (TFT substrate) and a second substrate (cover glass substrate) opposite to the first substrate; and a plurality of first light emitting diodes (OLEDs), located on the first substrate (TFT substrate);
a photosensitive element substrate (sensor substrate), located on a back of the display panel (OLED display panel) and comprising: 
a third substrate (e.g., Fig. 4, sensor substrate 450); 
a plurality of second light emitting diodes (e.g., Fig. 4, LEDs 402; Fig. 7, LEDs 702), located on the third substrate (e.g., Fig. 4, sensor substrate 450); 
a plurality of photosensitive elements (e.g., Fig. 4, photo sensor 404; Fig. 7, photo sensor), located on the third substrate (e.g., Fig. 4, sensor substrate 450); and 
a first polarizer structure (e.g., Fig. 4, polarizer 424; Fig. 7, polarizer 724), located on the second light emitting diodes (e.g., Fig. 4, LEDs 402; Fig. 7, LEDs 702) and the photosensitive elements (e.g., Fig. 4, photo sensor 404; Fig. 7, photo sensor); and 
a first quarter wave plate (e.g., Fig. 4, quarter wave plate 422; Fig. 7, quarter wave plate 722), located between the first polarizer structure (e.g., Fig. 4, polarizer 424; Fig. 7, polarizer 724) and the display panel (e.g., Fig. 4, display panel 430; Fig. 7, display panel 730).

Mackey does not disclose wherein each one of the second light emitting diodes is not overlapping with each one of the first light emitting diodes along a normal direction of the third substrate as claimed. However, Bhat (e.g., Figs. 1-2, 18, and 20) discloses a photosensitive device, comprising: 
a display panel (e.g., Fig. 20; OLED display panel 119) comprising: 
a first substrate (substrate 120) and a second substrate (substrate 92) opposite to the first substrate; and a plurality of first light emitting diodes (OLEDs 124), located on the first substrate (substrate 120);
a photosensitive element substrate (e.g., Fig. 20; sensor substrate), located on a back of the display panel (OLED display panel 119) and comprising: 
a third substrate (substrate of optical sensors 100 and LEDs 102); 
a plurality of second light emitting diodes (IR LEDs 102), located on the third substrate (e.g., Fig. 20); 
wherein each one of the second light emitting diodes (IR LEDs 102) is not overlapping with each one of the first light emitting diodes (OLEDs 124) along a normal direction of the third substrate (e.g., Fig. 20), and wherein the second light emitting diodes are infrared light emitting diodes (IR LEDs 102) and the first light emitting diodes are visible light emitting diodes (R, G, and B OLEDs 124);
a plurality of photosensitive elements (optical sensor 100), located on the third substrate (e.g., Fig. 20). 

Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Bhat to the display device of Mackey. The combination/motivation would be to provide an OLED display panel integrated with an under-screen optical fingerprint sensor with an increased light transmission for fingerprint detection and a reduced light signal interference. In addition, it would have been also obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the polarizers and quarter wave plates as taught by Mackey to the display device of Bhat. The combination/motivation would be to provide an OLED display panel integrated with an under-screen optical fingerprint sensor with a reduced light signal noise and an improved image quality of a fingerprint detection.

Regarding claim 3, Mackey in view of Bhat discloses the photosensitive device according to claim 1, Mackey (e.g., Figs. 2-4, 7-8, and 14) discloses the photosensitive device further comprising: 
a second quarter wave plate (e.g., Fig. 7, quarter wave plate 718), located on the display panel (e.g., Fig. 7, display panel 730); and 
a second polarizer structure (e.g., Fig. 7, polarizer 716), wherein the second quarter wave plate (e.g., Fig. 7, quarter wave plate 718) is located between the second polarizer structure (e.g., Fig. 7, polarizer 716) and the display panel (e.g., Fig. 7, display panel 730).

Regarding claim 4, Mackey in view of Bhat discloses the photosensitive device according to claim 3, Mackey (e.g., Figs. 2-4, 7-8, and 14) discloses wherein the first quarter wave plate (Fig. 7; quarter wave plate 722) and the second quarter wave plate (e.g., Fig. 7; quarter wave plate 718) are respectively located on two opposite sides of the display panel (e.g., Fig. 7; display panel 730).

Regarding claim 5, Mackey in view of Bhat discloses the photosensitive device according to claim 3, Mackey (e.g., Figs. 2-4, 7-8, and 14) discloses wherein a transmission axis of the first polarizer structure (Figs. 7-8; polarizer 724 or 824) and a transmission axis of the second polarizer structure (e.g., Figs. 7-8; polarizer 716 or 816) are parallel or perpendicular to each other (Fig. 8).

Regarding claim 6, Mackey in view of Bhat discloses the photosensitive device according to claim 3, Mackey (e.g., Figs. 2-4, 7-8, and 14) discloses wherein an included angle (e.g., Figs 7-8) exists between a fast axis of the first quarter wave plate (Figs. 7-8; quarter wave plate 722 or 822) and a fast axis of the second quarter wave plate (Figs. 7-8;  quarter wave plate 718 or 818).

Regarding claim 7, Mackey in view of Bhat discloses the photosensitive device according to claim 1, Mackey (e.g., Figs. 2-4, 7-8, and 14) discloses wherein an included angle (e.g., Figs 7-8) exists between a fast axis of the first quarter wave plate (Figs. 7-8; quarter wave plate 722 or 822) and a transmission axis of the first polarizer structure (Figs. 7-8;  quarter wave plate 718 or 818).

5.	Claim 11 is rejected under 35 U.S.C. 103 as unpatentable over Zeng (US 20180068157 A1) in view of Uesaka (US 20190006407 A1).
Regarding claim 11, Zeng (e.g., Figs. 23-24) discloses a photosensitive device, comprising: 
a display panel (display panel 1); 
a photosensitive element substrate (fingerprint sensor substrate 2), located on a back of the display panel (display panel 1) and comprising: 
a first substrate (substrate 20); 
a plurality of photoelectric conversion elements (photo sensors 21), located on the first substrate (substrate 20); and 
a first polarizer structure (element 23 including a polarizer; [0173]), located on the photoelectric conversion elements (photo sensors 21); and 
a first quarter wave plate (element 23 including a quarter wave plate), located between the first polarizer structure (element 23 including a linear polarizer; [0173]) and the display panel (display panel 1).

Zeng does not disclose wherein the first polarizer structure comprises a plurality of metal grid line polarization structures in contact with the photoelectric conversion elements. Uesaka (e.g., Fig. 2) discloses a photosensitive device, comprising a first polarizer structure (polarizer 124), wherein the first polarizer structure comprises a plurality of metal grid line polarization structures (metal wire grid polarizer 124; Fig. 2 and [0057]) in contact with the photoelectric conversion elements (photoelectric conversion elements). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the wire grid polarizer as taught by Uesaka to substitute or modify the polarizer as taught by Zeng. The combination/motivation would be to provide a polarizer to reduce signal noise and enhance detection accuracy of fingerprint detection.

6.	Claims 12 and 17 are rejected under 35 U.S.C. 103 as unpatentable over Mackey (US 20180357462 A1) in view of Kim (US 20170294565 A1).

Regarding claim 12, Mackey discloses a fingerprint sensing method (e.g., Figs. 2-4 and 7-8; fingerprint sensing), comprising: 
providing a photosensitive device (e.g., Figs. 2-4 and 7-8), the photosensitive device comprising: 
a display panel (e.g., display panel 430, 730, or 830), 
a photosensitive element substrate, located on a back of the display panel and comprising: 
a first substrate (e.g., substrate 450 or 206); 
a plurality of photoelectric conversion elements (e.g., LEDs 402 and light sensing elements 404, LEDs 702 and light sensing elements, LEDs 802 and light sensing elements, LEDs 202/203 and light sensing elements 204/205), located on the first substrate (substrate 450 or substrate 206); and 
a first polarizer structure (e.g., polarizer 424, 724, or 824), located on the photoelectric conversion elements (LEDs 402 and light sensing elements 404, LEDs 702 and light sensing elements, LEDs 802 and light sensing elements, LEDs 202/203 and light sensing elements 204/205); and 
a first quarter wave plate (e.g., quarter wave plate 422, 722, or 822), located between the first polarizer structure (polarizer 424, 724, or 824) and the display panel (display panel 430, 730, or 830); and 
applying a voltage to one portion of the photoelectric conversion elements, so that the one portion of the photoelectric conversion elements emit light (LEDs 402, 702, 802, or LEDs 202/203 are driven to emits light).

Mackey does not disclose wherein the first polarizer structure comprises a plurality of metal grid line polarization structures in contact with the photoelectric conversion elements. However, Kim (Figs. 1-5) discloses a display device, wherein the first polarizer structure (polarizer 300) comprises a plurality of metal grid line polarization structures (metal wire grid polarizer 300; Figs. 2-5 and [0062]) in contact with the photoelectric conversion elements (LEDs 200). Since Mackey ([0038]) discloses photoelectric conversion elements including light emitting elements (e.g., LEDs) and photosensitive elements (e.g., photodiodes), which have same structure as the p-n diode 250 as taught by Kim, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the wire grid polarizer as taught by Kim to substitute or modify the polarizer as taught by Mackey, which would result in a plurality of metal grid line polarization structures in contact with the photoelectric conversion elements. The combination/motivation would be to provide a polarizer to reduce signal noise and enhance detection accuracy of fingerprint detection.

Regarding claim 17, Mackey in view of Kim discloses the fingerprint sensing method according to claim 12, Kim (Figs. 1-5) discloses wherein the photosensitive device further comprising: a planarization layer (planarization layer 194), horizontally surrounding the photoelectric conversion elements (LEDs 250), wherein the first polarizer structure (e.g., Figs. 2-3; polarizer 300) is directly in contact with the planarization layer (e.g., Figs. 2-3; planarization layer 194) and the photoelectric conversion elements (e.g., Figs. 2-3; LEDs 250). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the wire grid polarizer as taught by Kim to substitute or modify the polarizer as taught by Mackey for the same reason above.

7.	Claims 8-9 are rejected under 35 U.S.C. 103 as unpatentable over Mackey (US 20180357462 A1) in view of Bhat (US 20170337413 A1) and further in view of Cho (US 20160266295 A1).
Regarding claim 8, Mackey (e.g., Figs. 2-4 and 7-8) discloses the photosensitive device according to claim 1, wherein the first polarizer structure (e.g., Fig. 4, polarizer 424; Fig. 7, polarizer 724) located on the second light emitting diodes (e.g., Fig. 4, LEDs 402; Fig. 7, LEDs 702) and the photosensitive elements (e.g., Fig. 4, photo sensor 404; Fig. 7, photo sensor). Mackey does not disclose wherein the second polarizer structure comprises: a plurality of metal grid line polarization structures. However, Cho (Figs. 1-2 and 5-6) discloses a display device, wherein the second polarizer structure comprises: a plurality of metal grid line polarization structures (polarizer formed of a metal wire grid array 120b; [0057]), and a reflecting layer (metal layer 120a; [0053]), located between the metal grid line polarization structures (metal wire grid line polarization structures 120b). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the wire grid polarizer as taught by Won to substitute the polarizer as taught by Mackey. The combination/motivation would be to provide a polarizer with a reduced thickness and an increased light transmission 

Regarding claim 9, Mackey in view of Bhat and further in view of Cho discloses the photosensitive device according to claim 8, Cho (Figs. 1-2 and 5-6) discloses wherein the first polarizer structure comprises: a plurality of reflecting structures (metal structures 130a; [0055]), located on a surface of the reflecting layer (metal layer structure 120a; [0053]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching form Cho to the wire grid polarizer of the photo sensor of Mackey in view of Bhat for the same reason above. 

8.	Claim 10 is rejected under 35 U.S.C. 103 as unpatentable over Mackey (US 20180357462 A1) in view of Bhat (US 20170337413 A1) and further in view of Kubota (US 20210096678 A1).
Regarding claim 10, Mackey in view of Bhat discloses the photosensitive device according to claim 1, Mackey (e.g., Figs. 2-4 and 7-8) discloses wherein the photosensitive element substrate comprises: a planarization layer (e.g., Fig. 4; layer 414), located on the third substrate (substrate 450), wherein the second light emitting diodes (LEDs 402) and the photosensitive elements (photo sensors 404) are embedded in the planarization layer (layer 414), and the first polarizer structure (polarizer 424) is located on the planarization layer (layer 414). Bhat (e.g., Fig. 20) discloses the similar features as claimed. The examiner further cites Kubota as a reference. Kubota (e.g., Figs. 2-5) discloses a photosensitive device similar to that disclosed by Mackey and Bhat, wherein the photosensitive element substrate comprises: a planarization layer (layer 142), located on the third substrate (substrate 151), wherein the second light emitting diodes (LEDs 190) and the photosensitive elements (photo sensing units 110) are embedded in the planarization layer (layer 142). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching form Kubota to the photosensitive device of Mackey in view of Bhat. The combination/motivation would be to provide a display panel integrated with an optical fingerprint sensor.

9.	Claims 13-14 are rejected under 35 U.S.C. 103 as unpatentable over Mackey (US 20180357462 A1) in view of Kim (US 20170294565 A1) and further in view of Zeng (US 20180068157 A1).
Regarding claim 13, Mackey in view of Kim discloses the fingerprint sensing method according to claim 12, Mackey (e.g., Figs. 2-4 and 7-8) discloses wherein the display panel comprises: a third substrate (e.g., Fig. 12A; display substrate); and a plurality of light emitting diodes (e.g., Fig. 12A; OLEDs), located on the third substrate (e.g., Fig. 12A; display substrate), wherein the photosensitive device further comprises: a second polarizer structure (e.g., Fig. 7, quarter wave plate 718), located on the display panel (e.g., Fig. 7, display panel 730); and a second quarter wave plate (e.g., Fig. 7, quarter wave plate 718), located between the second polarizer structure (e.g., Fig. 7, polarizer 716) and the light emitting diodes (e.g., Fig. 7, display panel 730). However, Zeng (e.g., Figs. 23-24) discloses a fingerprint sensing device similar to that disclosed by Mackey, wherein the display panel comprises: a third substrate (display substrate 10) and a fourth substrate (substrate 12) opposite to the third substrate (substrate 10); and a plurality of light emitting diodes (OLEDs 11), located on the third substrate (substrate 10), wherein the photosensitive device further comprises: a second polarizer structure (element 13 including a polarizer; [0173]), located on the fourth substrate (substrate 12); and a second quarter wave plate (element 13 including a quarter wave plate; [0173]), located between the second polarizer structure (element 13 including a polarizer; [0173]) and the light emitting diodes (OLEDs 11). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching form Zeng to the photosensitive device of Mackey in view of Kim. The combination/motivation would be to provide a display panel integrated with an optical fingerprint sensor.

Regarding claim 14, Mackey in view of Kim and further in view of Zeng discloses the fingerprint sensing method according to claim 13, Mackey (e.g., Figs. 2-4 and 7-8) discloses wherein light emitted by the one portion of the photoelectric conversion elements (LEDs 402, LEDs 702, or LEDs 802) passes through the first polarizer structure (polarizer 424 or 724 or 824) and is converted into first polarized light (e.g., Fig. 8), the first polarized light passes through the first quarter wave plate (quarter wave plate 422 or 722 or 822) and is converted into first circular polarized light (e.g., Fig. 8), the first circular polarized light passes through the second quarter wave plate (quarter wave plate 718 or 818) and is converted into second polarized light (e.g., Fig. 8), the second polarized light passes through the second polarizer structure (polarizer 716 or 816), is then reflected by a finger (finger 710), and passes through the second polarizer structure (polarizer 716 or 816) again, the second polarized light passes through the second quarter wave plate (quarter wave plate 718 or 818) and is converted into second circular polarized light (e.g., Fig. 8), the second circular polarized light passes through the first quarter wave plate (quarter wave plate 722 or 822) and is converted into third polarized light (e.g., Fig. 8), and the third polarized light passes through the first polarizer structure (polarizer 424 or 724 or 824) and is received by the other portion of the photoelectric conversion elements (light sensing element shown in Figs. 7-8, corresponding to light sensing elements 404 or 204/205 shown in Figs. 4 and 2). In addition, Zeng (e.g., Figs. 23-24, [0173]-[0183]) discloses the similar fingerprint sensing method as claimed.

10.	Claim 15 is rejected under 35 U.S.C. 103 as unpatentable over Mackey (US 20180357462 A1) in view of Bhat (US 20170337413 A1) and further in view of Kim (US 20170294565 A1).
Regarding claim 15, Mackey in view of Bhat discloses the photosensitive device according to claim 1, but does not disclose wherein the first polarizer structure is directly in contact with the planarization layer and the photosensitive elements as claimed. However, Kim (e.g., Figs. 2-5) discloses a display device comprising: a planarization layer (planarization layer 194), horizontally surrounding the photoelectric conversion elements (p-n diode 250), wherein the first polarizer structure (e.g., Figs. 2-3; polarizer 300) is directly in contact with the planarization layer (e.g., Figs. 2-3; planarization layer 194) and the photoelectric conversion elements (e.g., Figs. 2-3; p-n diode 250). Since Mackey ([0038]) discloses the photosensitive elements are photodiodes, which have same structure as the p-n diode 250 as taught by Kim, it would be obvious to one skilled in the art to incorporate the teaching form Kim to modify the  polarizer of Mackey, as a result, the polarizer structure is directly in contact with the planarization layer and the photosensitive elements. The combination/motivation would be to provide a compact fingerprint sensor including a polarizer with a reduced thickness.

11.	Claim 16 is rejected under 35 U.S.C. 103 as unpatentable over Zeng (US 20180068157 A1) in view of Uesaka (US 20190006407 A1) and further in view of Kim (US 20170294565 A1).
Regarding claim 16, Zeng in view of Uesaka discloses the photosensitive device according to claim 11, but does not disclose wherein the first polarizer structure is directly in contact with the planarization layer and the photoelectric conversion elements. However,  Kim (e.g., Figs. 2-5) discloses a display device comprising: a planarization layer (planarization layer 194), horizontally surrounding the photoelectric conversion elements (p-n diode 250), wherein the first polarizer structure (e.g., Figs. 2-3; polarizer 300) is directly in contact with the planarization layer (e.g., Figs. 2-3; planarization layer 194) and the photoelectric conversion elements. (e.g., Figs. 2-3; p-n diode 250). Since Zeng (Fig. 14) discloses the photoelectric conversion elements are photodiodes, which have same structure as the p-n diode 250 as taught by Kim, it would be obvious to one skilled in the art to incorporate the teaching form Kim to modify the  polarizer of Zeng in view of Uesaka, as a result, the polarizer structure is directly in contact with the planarization layer and the photosensitive elements. The combination/motivation would be to provide a compact fingerprint sensor including a polarizer with a reduced thickness.

Response to Arguments
12.	Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In view of amendments, the reference of Bhat (US 20170337413 A1), Uesaka (US 20190006407 A1), Kim (US 20170294565 A1), and Cho (US 20160266295 A1) have been used for new ground rejection.  

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691